Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1550 Filed 08/20/21 Page 1 of 20




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

GREGORY YOPP,
                                                   Case No. 18-cv-12866
              Plaintiff,
                                                   SENIOR U.S. DISTRICT JUDGE
                  v.                               ARTHUR J. TARNOW

KEATH BARTYNSKI ET AL.,                            U.S. MAGISTRATE JUDGE
                                                   R. STEVEN WHALEN
             Defendants.
                                      /

  ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [48] [50]

      On August 27, 2018, Plaintiff Gregory Yopp commenced this 42 U.S.C.

§1983 action against Defendants Keath Bartynski and the City of Highland Park in

Wayne County Circuit Court. Plaintiff’s Complaint alleges Assault and Battery

(Count I), Gross Negligence (Count II), Intentional Infliction of Emotional Distress

(IIED) (Count III), Fourth Amendment Excessive Force against Defendant

Bartynski (Count IV), and Municipal Liability against Defendant City of Highland

Park (Count V). (ECF No. 54). On September 14, 2018, Defendants, pursuant to 28

U.S.C. §1441, filed a notice of removal in the Eastern District of Michigan. (ECF

No. 1).

      Before the Court is Defendants’ Motion for Summary Judgment [48] filed on

January 7, 2021. (ECF No. 48). Plaintiff filed a Response [51] on January 28, 2021.

(ECF No. 51). Defendants filed a Reply [53] on February 26, 2021. (ECF No. 53).

                                    Page 1 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1551 Filed 08/20/21 Page 2 of 20




Defendants waived oral argument and the Court has determined that the Motion [48]

can be decided without a hearing pursuant to Local Rule 7.1(f)(2). E.D. MICH. LR

7.1. As Plaintiff failed to address the Assault and Battery (Count I) and Gross

Negligence (Count II) claims in his Response [51], these claims have been

abandoned. See Brown v. VHS of Michigan, Inc., 545 F. App'x 368, 372 (6th Cir.

2013) (“[t]his Court's jurisprudence on abandonment of claims is clear: a plaintiff is

deemed to have abandoned a claim when a plaintiff fails to address it in response to

a motion for summary judgment.”). Regarding the remaining claims, for the reasons

stated below, Defendants’ Motion for Summary Judgment [48] [50] is DENIED.

                              FACTUAL BACKGROUND

      On January 14, 2018, Officer Keath Bartynski responded to a slumper call.

(ECF No. 48-2, PageID.955). According to central dispatch, an individual was

passed out at the wheel of a motor vehicle. (Id.). Upon arriving on scene, a gas

station, Bartynski was told by a bystander that the vehicle was still running and in

drive. (Id.). Accordingly, Bartynski parked his patrol car in front of the vehicle to

prevent it from going into traffic. (Id.). The parties provide divergent accounts of the

subsequent events.

1) Plaintiff’s Account:

      Yopp recalls being behind the wheel of a vehicle at a gas station. (ECF No.

48-5, PageID.1059). He stopped the vehicle as he was experiencing stomach pain--


                                      Page 2 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1552 Filed 08/20/21 Page 3 of 20




a condition for which he was prescribed medication but does not recall whether he

took any that day. (Id. at 1095-96). As the vehicle idled, Yopp’s head was on the

headrest while his foot was on the brake. (Id. at 1097). He acknowledges that his

son was in the back seat. (Id. at 1096).

      Soon, a police officer approached the driver’s side of the vehicle. (Id. at 1098).

Yopp confirms that the officer was Defendant Bartynski. (Id. at 1099). The door was

locked but Bartynski tapped on the window and tried to open the door. (Id.). Yopp

then rolled down the window and asked Bartynski what was going on. (Id. at 1100-

01). Yopp claims Bartynski did not respond and continued to pull on the door handle

until Yopp finally unlocked the door. (Id. at 1102). Yopp again asked Bartynski what

was going on. (Id.).

      Yopp alleges that Bartynski then immediately grabbed his throat, pulled him

out of the car, and threw him onto the concrete face first. (Id. at 1103-04). Yopp adds

that he hit his head and his scalp was bleeding. (Id. at 1106). Yopp then told

Bartynski that he is the mayor’s son. (Id. at 1104). He claims that Bartynski, with

his knee and elbow on Yopp’s back and neck, respectively, replied “[i]f you say this

shit again, I’m going to break your fucking arm.” (Id. at 1107). Yopp claims he then

told Bartynski he wanted a lawyer. (Id.). Bartynski then handcuffed Yopp and pulled

him up by his belt buckle. (Id. at 1107-08).




                                     Page 3 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1553 Filed 08/20/21 Page 4 of 20




         After being escorted to Bartynski’s patrol car, Yopp claims he asked

Bartynski “What I do to deserve that? Why you beat me up like that?” (Id. at 1111).

Yopp alleges that Bartynski replied by stating “Man, if I wanted to hurt you, believe

me, you would be in a hospital.” (Id.). Yopp was then taken to Henry Ford Hospital.

(Id.). He does not recall whether he made injury complaints to the hospital staff nor

whether he received any treatment. (Id. at 1113-14).

         Parts of Yopp’s account are corroborated by Randall Moore. Moore is an

employee of GameHeadz, a video game store across the street from the gas station.

(ECF No. 51-4, PageID.1347). He attests that Bartynski “forcefully yanked [Yopp]

out of the truck and forced him into the concrete ground.” (Id. at 1348). Bartynski

then placed his knee on Yopp’s back despite there being no resistance from Yopp.

(Id.). Moore describes the force Bartynski used as “uncalled for” and “unnecessary.”

(Id.).

2) Defendant’s Account:

         Bartynski approached Yopp’s vehicle and knocked on the driver’s side

window. (ECF No. 48-2, PageID.955). Bartynski claims that Yopp was unconscious.

(Id.). After knocking on the driver’s side window several times, Bartynski alleges

that Yopp “sprung up and kind of looked at me in a dazed state.” (Id.). Bartynski

notes he suspected Yopp to be intoxicated or under the influence of narcotics as his

face was drooping. (Id.).


                                     Page 4 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1554 Filed 08/20/21 Page 5 of 20




      Despite ordering Yopp to roll down the window and put the vehicle in park,

Bartynski claims Yopp was not “coherent enough to understand” his orders. (Id.).

Yopp ultimately placed the vehicle in park following several orders. (Id. at 964).

Bartynski then opened the driver’s side door and asked Yopp to step from the

vehicle. (Id.). Bartynski claims that Yopp “mumbled something to the effect that he

wasn’t going to step from the vehicle, that he lived close by, that he was just going

to drive home.” (Id.). Bartynski again asked Yopp to step out from the vehicle and

Yopp again gave the same reply.

      Bartynski then noticed a child in the back seat, asked Yopp to step from the

vehicle, and grabbed Yopp by the shoulder of his shirt. (Id.). Bartynski alleges that

Yopp then began to step out of the vehicle, but his legs were too limp and began to

fall. (Id. at 965). Bartynski pulled back and lowered Yopp to the ground face down.

(Id.). Bartynski then placed Yopp in handcuffs. (Id.). Bartynski states that although

“sometimes you put a knee on their . . . back” when handcuffing suspects, he does

not recall whether he did so to Yopp. (Id.).

      While transporting Yopp to the hospital, Bartnyski asserts that Yopp asked

him why he had to “rough me up like that.” (Id. at 958). Bartynski responded by

saying “You know damn well I didn’t rough you up.” (Id.). Bartynski claims that

Yopp replied by saying “You’re right. That’s my bad. My bad.” (Id.). Upon arrival

at the hospital, Bartynski states that he did not observe any injuries on Yopp. (Id. at


                                     Page 5 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1555 Filed 08/20/21 Page 6 of 20




966). Bartynski also claims he did not hear Yopp make injury complaints to the

hospital staff. (Id. at 968).

       Bartynski’s account is corroborated by Officer Eric Clayton. Clayton

responded to the gas station while working on secondary employment. (ECF No. 48-

4, PageID.994). Officers on secondary employment are hired to do security in a

particular area while equipped with uniform, a patrol car, and radio. (Id.). Clayton

states that he saw Bartynski grab Yopp by the shoulder. (Id. at 997). Bartynski then

placed Yopp on the ground and handcuffed him. (Id.). Clayton also notes that he

observed Yopp to be “in a stupor, lethargic, his legs were real rubbery, he was

incoherent . . . he was really out of it, like he was drunk or high.” (Id. at 998). Clayton

later accompanied Yopp first to jail and then to the hospital. (Id. at 1008). At the

hospital, Clayton alleges he did not observe any injuries on Yopp. (Id. at 1009).

Clayton does not recall whether Yopp made any injury complaints to the hospital

staff. (Id. at 1010).

                                   LEGAL STANDARD

       Summary judgement is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). A genuine issue for trial exists if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party has


                                       Page 6 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1556 Filed 08/20/21 Page 7 of 20




the burden of establishing that there are no genuine issues of material fact, which

may be accomplished by demonstrating that the nonmoving party lacks evidence to

support an essential element of its case. Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). Additionally, the Court views all of the facts in the light most favorable to

the nonmoving party and draws all reasonable inferences in the nonmoving party’s

favor. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Anderson, 477 U.S. at 255.

                                     ANALYSIS

   I.      Count III: IIED

        Defendants do not assert governmental tort immunity for this claim. Because

a government employee must raise governmental immunity as an affirmative

defense, the Court will proceed directly to the merits. See Odom v. Wayne Cnty., 482

Mich. 459, 461 (2008). The Court finds there are genuine disputes of material fact

as to whether Defendant Bartynski’s conduct was extreme and outrageous and

whether it was intentional or reckless. Accordingly, summary judgment is denied on

this claim.

        To establish a prima facie IIED claim under Michigan law, “[t]he plaintiff

must present evidence of (1) the defendant's extreme and outrageous conduct, (2)

the defendant's intent or recklessness, (3) causation, and (4) the severe emotional

distress of the plaintiff.” Courser v. Michigan House of Representatives, 831 F.


                                     Page 7 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1557 Filed 08/20/21 Page 8 of 20




App'x 161, 182–83 (6th Cir. 2020) (quoting Lucas v. Awaad, 299 Mich. Ct. App.

345, 359 (2013)).

      “‘Liability for the intentional infliction of emotional distress has been found

only where the conduct complained of has been so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious and utterly intolerable in a civilized community.’” Lucas v.

Awaad, 299 Mich. Ct. App. 345, 359 (2013) (quoting Doe v. Mills, 212 Mich. Ct.

App. 73, 91 (1995)). “‘[L]iability does not extend to mere insults, indignities, threats,

annoyances, petty oppressions, or other trivialities.’” Id. Accordingly, “[t]he test is

whether ‘the recitation of the facts to an average member of the community would

arouse   his   resentment    against    the   actor,   and   lead   him    to   exclaim,

‘Outrageous!’” Swain v. Morse, 332 Mich. Ct. App. 510, 534 (2021) (quoting

Roberts v. Auto-Owners Ins. Co., 422 Mich. 594, 603 (1985) (quotation marks and

citation omitted)). To ascertain extreme and outrageous conduct, “it is essential to

look to the context in which the alleged offensive conduct occurred, for what may

be extreme and outrageous under one set of circumstances may be justifiable under

different circumstances.” Rosenberg v. Rosenberg Bros. Special Acct., 134 Mich.

Ct. App. 342, 351 (1984). “[W]here reasonable individuals may differ, it is for the

jury to determine if the conduct was so extreme and outrageous as to permit

recovery.” Hayley v. Allstate Ins. Co., 262 Mich. Ct. App. 571, 577 (2004).


                                       Page 8 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1558 Filed 08/20/21 Page 9 of 20




      Here, Plaintiff alleges Bartynski grabbed him by the throat, pulled him from

his vehicle, threw him onto the ground face first, and threatened to break his arm,

even though he posed no apparent threat. (ECF No. 51, PageID.1312). Defendants

counter that Bartynski’s conduct was neither extreme nor outrageous because he had

probable cause to arrest Plaintiff. (ECF No. 48, PageID.941). A reasonable jury

could conclude that such conduct by law enforcement surpasses “mere insults,

indignities, threats, annoyances, petty oppressions, or other trivialities” and is

“intolerable in a civilized community.” Lucas, 299 Mich. Ct. App. at 359 (internal

quotations omitted); see also Hayes v. Langford, No. 280049, 2008 WL 5158896, at

*6 (Mich. Ct. App. Dec. 9, 2008) (911 operator insulting a gunshot victim and

threatening them with legal repercussions for making false 911 calls held to be

outrageous “[i]n light of defendant's position of authority as a 911 operator, and

considering defendant's actual knowledge of plaintiff’s life-threatening medical

condition.”). Because reasonable individuals could differ as to whether Defendant

Bartynski’s conduct was extreme and outrageous under these circumstances, the

Plaintiff has raised a question of fact for the jury to determine.

      Defendants also argue that Plaintiff has failed on the intent element.

Defendants assert Plaintiff presented no evidence that Defendant Bartynski acted

with the requisite intent to cause him severe emotional harm. (ECF No. 48,

PageID.941). This is untrue. Plaintiff does allege facts that, taken as true, could lead


                                      Page 9 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1559 Filed 08/20/21 Page 10 of 20




 a reasonable jury to conclude Bartynski acted with intent or recklessness. For

 example, Plaintiff alleges Bartynski pulled him from the car by his throat, threw him

 onto a concrete surface face first, and threatened to “break [his] fucking arm.” (ECF

 No. 51, PageID.1291). A reasonable jury could conclude this demonstrates an intent

 to cause Plaintiff severe harm, or at least recklessness with respect to that risk.

 Defendants dispute both these factual claims and whether they demonstrate an intent

 to harm. Whether these acts occurred and, if so, whether they were done with an

 intent to cause Plaintiff severe harm or recklessness with respect to that possibility

 are factual questions for the jury to resolve.

          Plaintiff has raised genuine disputes of material fact as to whether Defendant

 Bartynski engaged in extreme and outrageous conduct and whether such conduct

 was intentional or reckless. Summary judgment is therefore denied for Plaintiff’s

 IIED claim.

    II.      Count IV: Fourth Amendment Excessive Force

          Plaintiff alleges the following claims against Defendant Bartynski under 42

 U.S.C. §1983: 1) Wrongful Search and Seizure, 2) Excessive Force, and 3)

 Retaliatory Arrest, and 4) Due Process. (ECF No. 54, PageID.1547). As Plaintiff

 failed to address the Wrongful Search and Seizure, Retaliatory Arrest, and Due

 Process claims in his Response [51], these claims have thus been abandoned. See

 Brown, 545 F. App'x at 372.


                                       Page 10 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1560 Filed 08/20/21 Page 11 of 20




       As Defendants fail to assert qualified immunity for the Excessive Force claim,

 the Court proceeds directly to the merits of this claim. Since the Court finds that

 Plaintiff has established a genuine dispute of material fact as to whether Defendant

 Bartynski’s conduct constitutes excessive force, summary judgment is denied for on

 Plaintiff’s Excessive Force claim.

       A “claim that law enforcement officials used excessive force in the course of

 making an arrest, investigatory stop, or other ‘seizure’ of [a] person” is evaluated

 under the Fourth Amendment’s “objective reasonableness standard.” Graham v.

 Connor, 490 U.S. 386, 388 (1989). “The calculus of reasonableness must embody

 allowance for the fact that police officers are often forced to make split-second

 judgments -- in circumstances that are tense, uncertain, and rapidly evolving -- about

 the amount of force that is necessary in a particular situation.” Id. at 396-97. In

 making this evaluation, courts look at 1) the severity of the crime at issue, 2)

 “whether the suspect poses an immediate threat to the safety of the officer or others”

 and 3) “whether he is actively resisting arrest or attempting to evade arrest by flight.”

 Id.

       Here, Plaintiff argues that a dispute of fact exists under this claim. (ECF No.

 51, PageID.1285). Specifically, Plaintiff argues that because Yopp was “not

 committing any crime and was not resisting, fleeing or causing any commotion that




                                       Page 11 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1561 Filed 08/20/21 Page 12 of 20




 would indicate a threat to Bartynski . . . Bartynski used excessive force on . . . Yopp.”

 (ECF No. 51, PageID.1301).

       Defendants cite to Graham v. Connor, 490 U.S. 386, 397 (1989) and argue

 that whether the officer’s conduct is objectively reasonable must be viewed “in light

 of the facts and circumstances confronting them, without regard to their underlying

 intent or motivation.” (ECF No. 48, PageID.931). Defendants concede that, because

 Yopp “was so lethargic and incoherent that he was unable to stand on his legs . . .

 there was no need to use any force.” (Id at 932.).

       Additionally, Defendants argue in their Reply [53] that Plaintiff’s reliance on

 Phelps v. Coy, 286 D.3d 295 (6th Cir. 2002) is “clearly distinguishable” from this

 case. (ECF No. 53, PageID.1445). They argue that in Phelps, an officer had

 witnessed the defendant beat the plaintiff, yet in this case, “Plaintiff cannot produce

 an eyewitness on his alleged beating by . . . Bartynski either before or after he was

 handcuffed.” (Id. at PageID.1447-48). The Court rejects this argument. This is

 because a sworn affidavit of Randall Moore, who worked across from the scene of

 these events, testified that “[t]he white police officer forcefully yanked the black

 male out of the truck and forced him into the concrete ground.” (ECF No. 51-4,

 PageID.1348). Moore adds that “[t]he black male was not resisting even though the

 white police officer unnecessarily put his knee into his back.” (Id.).




                                       Page 12 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1562 Filed 08/20/21 Page 13 of 20




        In this case, the parties do not dispute that Plaintiff Yopp was not actively

 resisting arrest or attempting to evade arrest by flight. Accordingly, the dispute lies

 in the severity of the crime at issue and whether the suspect posed an immediate

 threat to the safety of the officer or others.

        Regarding the severity of the crime at issue, Yopp was booked for operating

 a vehicle while intoxicated with a person less than 16 years of age occupying the

 vehicle, operating a vehicle with a license suspended/revoked/denied, and reckless

 driving. (ECF No. 48-1, PageID.950). Plaintiff argues that Yopp was not committing

 any crimes. (ECF No. 51, PageID.1301). Regardless of whether he committed any

 crimes, it is sufficient that he was suspected of committing a crime. Kirk v. Calhoun

 Cty., Michigan, No. 19-2456, 2021 WL 2929736, at *6 (6th Cir. July 12, 2021).

 Therefore, this factor weighs in Defendants’ favor.

        Next, the Court must determine whether Plaintiff Yopp posed an immediate

 threat to the safety of Defendant Bartynski or others. Here, Defendants argue that

 Bartynski’s concerns stemmed from both Yopp and the child’s safety. (ECF No. 48,

 PageID.932). It is for these reasons that Bartynski handcuffed Yopp. (Id.). On the

 other hand, Plaintiff argues that Yopp did not cause “any commotion that would

 indicate a threat to Bartynski.” (ECF No. 51, PageID.1301). Because Plaintiff’s

 account suggests that a reasonable jury could find that Yopp did not pose an

 immediate threat, the Court finds that Plaintiff has established a genuine dispute of


                                        Page 13 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1563 Filed 08/20/21 Page 14 of 20




 material fact regarding whether Defendant Bartynski’s conduct was objectively

 reasonable. Accordingly, summary judgment is denied for the Excessive Force

 claim. A jury question exists as to whether Bartynski’s conduct was objectively

 reasonable and whether it constituted excessive force.

    III.   Count V: Municipal Liability

       To prevail on his municipal liability claim, Plaintiff must show not only that

 his constitutional rights were violated, but also that the “violation occurred because

 of [an official] municipal policy or custom.” Burgess v. Fischer, 735 F.3d 462, 478

 (6th Cir. 2013) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)).

 A plaintiff can make a showing of an illegal policy or custom by demonstrating one

 of the following: (1) the existence of an illegal official policy or legislative

 enactment; (2) that an official with final decision making authority ratified illegal

 actions; (3) the existence of a policy of inadequate training or supervision; or (4) the

 existence of a custom of tolerance or acquiescence of federal rights violations.

 Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005). A municipality

 “may not be sued under §1983 for an injury inflicted solely by its employees or

 agents.” Monell, 436 U.S. at 694; Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir.

 2013). In addition, “municipal policy must be ‘the moving force of the constitutional

 violation’.” City of Oklahoma City v. Tuttle, 471 U.S. 808, 820 (1985) (quoting Polk

 County v. Dodson, 454 U.S. 312, 326 (1981)).


                                      Page 14 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1564 Filed 08/20/21 Page 15 of 20




       Here, Plaintiff claims to establish evidence under all four of categories of

 illegal policy or custom. In substance, Plaintiff only raises evidence under (3) the

 existence of a policy of inadequate training or supervision and (4) the existence of a

 custom of tolerance or acquiescence of federal rights violations. Under the failure to

 train or supervise category, Plaintiff establishes that 1) has an obvious need for hiring

 and training to avoid constitutional violations, and 2) has a pattern of conduct so

 pervasive as to imply actual/constructive knowledge by policy makers who failed to

 act on the obvious need for proper hiring or training. (ECF No. 51, PageID.1305);

 See City of Canton, Ohio v. Harris, 489 U.S. 378, 390 (1989) (establishing that “it

 may happen that in light of the duties assigned to specific officers or employees the

 need for more or different training is so obvious, and the inadequacy so likely to

 result in the violation of constitutional rights, that the policymakers of the city can

 reasonably be said to have been deliberately indifferent to the need. In that event,

 the failure to provide proper training may fairly be said to represent a policy for

 which the city is responsible, and for which the city may be held liable if it actually

 causes injury.”).

       First, Plaintiff argues that Highland Park hired Bartynski, an officer who was

 “criminally convicted for his use of excessive force while working as a police officer

 for Bay City.” (ECF No. 51, PageID.1306). Plaintiff adds that Bartynski was also

 “terminated by the Bay City police department after an extensive internal


                                       Page 15 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1565 Filed 08/20/21 Page 16 of 20




 investigation.” (Id.). Second, Plaintiff argues that there is evidence that there is a

 “widespread pattern of improper hiring police officers involved with incidents of

 excessive force prior to hiring by City of Highland Park.” (Id. at 1307). Plaintiff adds

 that since “the mayor and police chief were involved in this hiring,” it is “attributable

 to the City.” (Id.).

        In his deposition, Chief Chet Logan of the Highland Park police department

 acknowledged that “a number of police officers who were with other departments

 and were let go or resigned under charges . . . came to Highland Park.” (ECF No.

 51-6, PageID.1352). Chef Logan also acknowledges this to be “an issue for Highland

 Park.” (Id.). Though Chief Logan concedes that this may be speculation, he surmises

 that Highland Park being an impoverished community and having some of the worst

 pay rates in the state may be contributing factors. (Id. at 1353). Highland Park needed

 warm bodies and was “left with . . . what was out there.” (Id.). Since joining

 Highland Park, Chief Logan has observed around thirty officers who “continued

 their deviant behavior.” (Id. at 1354). Twenty of them have since been terminated or

 have resigned. (Id.).

        In order to prove the existence of a custom of tolerance or acquiescence of

 federal rights violations, the plaintiff must establish 1) the existence of a clear and

 persistent pattern of [illegal activity], 2) notice or constructive notice on the part of

 the [defendant], 3) the [defendant’s] tacit approval of the unconstitutional conduct,


                                       Page 16 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1566 Filed 08/20/21 Page 17 of 20




 such that their deliberate indifference in their failure to act can be said to amount to

 an official policy of inaction, and 4) that the [defendant’s] custom was the moving

 force or direct causal link in the constitutional deprivation. Thomas, 398 F.3d at 429

 (2005).

       Plaintiff presents five Highland Park officers who are part of “a clear and

 persistent pattern of hiring officers who had been involved in illegal activity with

 regard to force” in support of the existence of the first element. (ECF No. 51,

 PageID.1307). First, Officer Depuis, while a Southgate police officer, received a

 reprimand for applying unnecessary force by throwing a mentally handicapped

 individual to the ground and conducting knee strikes to the individual’s midsection.

 (ECF No. 51, PageID.1292). This conduct led Depuis’s Lieutenant to recommend

 that Depuis not be allowed to complete his probationary period as he lacked the

 ability to perform policework. (Id.).

       Second, Officer Melendez had convictions for Assault and Battery and

 Breaking and Entering prior to being hired by the Highland Park Police Department.

 (Id. at 1292-93). Melendez lied on his job application to Highland Park by claiming

 he had never been convicted of a Misdemeanor or Felony. (ECF No. 51-9,

 PageID.1372). Yet, Officer Melendez was still hired. (ECF No. 51, PageID.1293).

 Plaintiff argues that this evidences Highland Park’s failure to conduct background




                                         Page 17 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1567 Filed 08/20/21 Page 18 of 20




 investigation into its candidates. (Id.). Officer Melendez was later convicted of

 assault with intent to do great bodily harm. (Id.).

        Third, Plaintiff submits that Officer Czarnecki was convicted of Assault but

 was nevertheless hired by Highland Park. (Id.). Fourth, Officer Ture was “hired and

 re-hired at Highland Park despite serious misconduct, including . . . allegedly

 twist[ing] a woman’s arm and chok[ing] her during a dispute.” (ECF No. 51,

 PageID.1293).     From     Officer    Ture’s   employment    at   other   departments,

 investigations revealed that he was implicated in a CSC complaint, was a suspect in

 four Assault and Battery complaints, and had seven disciplinary infractions while

 with Ferndale (three of which amounted to major violations). (Id. at 1294). Despite

 other police departments stating that Officer Ture would not be rehired, Highland

 Park nonetheless hired Ture. (Id.).

        Last, Officer Bartynski was convicted of Assault during his time as a Bay City

 police officer. (Id.). As a result of these actions, Bay City conducted an investigation

 into Officer Bartynski, which resulted seven different misconduct allegations against

 him. (Id. at 1296). Officer Bartynski was hired by Highland Park less than a year

 after this conviction. (Id. at 1295). This all amounts to a clear and consistent pattern

 of tolerating illegal activity.

        Regarding the second element, Plaintiff must show Defendant’s constructive

 or actual notice of the illegal activity. Plaintiff argues that the Mayor and Police


                                        Page 18 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1568 Filed 08/20/21 Page 19 of 20




 Chief being involved in the hiring process, including Bartynski and other officers,

 constitutes notice on behalf of the City. (Id. at 1308). According to former Chief

 Kevin Coney, although the Chief of Police may make recommendations regarding

 candidates, the final say rests with the Mayor. (ECF No. 51-21, PageID.1426). On

 the other hand, Former Mayor Deandre Windom testified that the responsibility of

 hiring officers falls somewhere between the Mayor and the Chief of Police. (ECF

 No. 51-22, PageID.1432-33).

       Under the third element, Plaintiff argues that Highland Park’s “tacit approval

 of the unconstitutional conduct, such that their deliberate indifference in their failure

 to act can be said to amount to an official policy of inaction” as Plaintiff has

 presented evidence of actual notice and constructive notice on the City, and tacit

 approval of officers using excessive force, including by the police chief and mayor.

 (Id. at 1308). Finally, Plaintiff shows direct causal link between Bartynski’s use

 excessive force on Yopp and the City hiring of an officer who had been convicted

 of using excessive force in another department. (Id. at 1309).

       The Court finds that Plaintiff has established a genuine dispute of material

 fact under the failure to train and custom of tolerance of federal rights violations

 Monell theories. Chief Logan’s testimony acknowledging Highland Park’s issue of

 hiring police officers with past infractions could lead a reasonable jury to conclude




                                       Page 19 of 20
Case 2:18-cv-12866-AJT-RSW ECF No. 55, PageID.1569 Filed 08/20/21 Page 20 of 20




 that there exists a policy of inadequate training or supervision. Summary judgment

 is therefore denied for the Municipal Liability claim.

                                    CONCLUSION

       The first sentence of Defendants’ Motion [48] reads “[t]his case rests squarely

 on the credibility of the Plaintiff.” (ECF No. 48, PageID.919). The Court agrees. The

 Defendant’s Motion for Summary Judgment [48] is therefore DENIED. Summary

 judgment is DENIED for the IIED (Claim III), Excessive Force (Count IV), and

 Municipal Liability (Count V) claims as Plaintiff has established a genuine dispute

 of material fact.

       Accordingly,

       IT IS ORDERED that Defendants’ Motion for Summary Judgment [48] [50]

 is DENIED.

       SO ORDERED.


                                        s/Arthur J. Tarnow
                                        Arthur J. Tarnow
 Dated: August 20, 2021                 Senior United States District Judge




                                     Page 20 of 20
